Citation Nr: 1726771	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  11-23 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased initial rating in excess of 10 percent for service connected lumbar strain, prior to June 15, 2016, and an increased rating in excess of 20 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his caregiver


ATTORNEY FOR THE BOARD

J. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1980 to November 1983.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran and his caregiver testified at a video conference hearing before the undersigned Veterans Law Judge in September 2014.  A transcript of that proceeding has been associated with the electronic record.

This matter was previously before the Board in August 2015 when it was remanded for additional evidentiary development and in order to provide the Veteran with a VA examination.  The record reflects that the Veteran was mailed the necessary notifications in April 2016 and the requested evidentiary development was performed by the RO.  The Veteran was also provided a VA examination in June 2016.

Following the requested development, the RO issued a Supplemental Statement of the Case (SSOC) in July 2016 which increased the Veteran's disability rating for his service connected lumbar strain to 20 percent disabling, effective June 15, 2016.  The RO denied the Veteran's claim for TDIU in the same SSOC.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim for entitlement to an increased initial rating in excess of 10 percent for service connected lumbar strain, prior to June 15, 2016, and an increased rating in excess of 20 percent thereafter.

The Veteran was previously afforded a VA examination for his increased rating claim in June 2016.  During the June 2016 examination, the examiner diagnosed the Veteran with lumbar strain. 

Since the case was last before the Board, the United States Court of Appeals for Veterans Claims (Court) provided a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2015) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  This holding establishes additional requirements that must be met prior to finding that a VA examination is adequate.  Id.  The recent VA examination dated in June 2016 and the examinations dated prior to this date do not adequately address this recent case law.  Specifically, the June 2016 VA examiner did not perform joint testing for pain on passive motion.  Accordingly, a recent VA examination is needed before the claims can be addressed on the merits.  Id.  

In addition, the TDIU claim on appeal is inextricably intertwined with the increased rating claim on appeal.  If the increased rating claim is granted by the AOJ, this will directly impact the adjudication of the TDIU claim.  See 38 C.F.R. § 4.16 (a) (2016).  For this reason, the increased rating claim being remanded in the present case must be resolved prior to resolution of the claim for TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Accordingly, a remand is required for the AOJ to adjudicate the inextricably intertwined claims.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an appropriately qualified medical professional to ascertain the severity of the service-connected lumbar spine disability.  The examiner must review the claims file and should note that review in the report. 

The examination report must include ranges of motion of the lumbar spine in active motion, passive motion, weight-bearing, and nonweight-bearing, with notations as to the degree of motion at which the Veteran experiences pain.  
If the Veteran is unable to perform the requested range of motion testing, the examiner should render an opinion as to what he or she believes the Veteran's range of motion would be if he were able.  If the examiner is unable to render such an opinion, he or she should clearly explain why that is so.

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.

The examiner should provide a rationale for any opinion expressed and reconcile that opinion with all pertinent evidence of record, including all relevant VA medical records and any lay evidence suggesting that Veteran's service-connected lumbar spine problems are worse than shown on some prior examinations.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups of the lumbar spine.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

2.  After completing all indicated development, the AOJ should readjudicate the claims on appeal, to include entitlement to TDIU.  If any benefit sought remains denied, the RO should furnish to the Veteran and his representative a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




